Pratt, J.
It is very doubtful if the plaintiff has any right, title, or interest in the books in question. In any view, however, he ought not to have the absolute and unrestricted custody of them. As matter of law, the interest in the accounts passed toG. T. Davis in his'life-time, in trust to pay debts, and the plaintiff only retained an equitable interest therein. We think it was proper to give the plaintiff access to the books; at the same time,'also, the defendant should have been allowed to have the books where they could be used in furtherance of the trust, and in settlement of the estate of G. T. Davis, deceased. The order should be so modified as to have them placed in the custody of some officer or person where both parties can have access to them at all reasonable times. Ko costs to either party. All concur.